Title: To George Washington from Armand, 20 January 1786
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Dear General
la Rouerie 20th January 1786

Since I can not be of any service to your exellency, I look upon the circumstances which apologize for the liberty I take to remind me to you, as thoses happy events in life which make it dear to us; a line from you would be a blessing for the heart of armand, I may Say, of your armand, for he feel more than ever that he is yours.
I am married & that is the event from which I draw the liberty of writing to your Exellency; I have married a good, agreeable & very amiable girl, of what they call in this country a very good house; she brings me a state mixt with my own which is at least equal to mine, thus I find myself at the head of a state of fifty

thousend livre’s incomb, but the capers of my youth & my Expences in america have loaded a little that handsome state with debts; however they are far from being an obstruction to a very good living & even to our reasonable pleasures; but it is not in our power to be à la mode in respect to all the french Capricio, who being established on a nonsensical basis, Bring nothing else for interest but nonsensical diversion; in one word, we are a very easy americain’s couple & if ever the choice of humane’s beings, our great Washington, was to honour our abode with his presence, our hearts warmed with a divine fire would make of us the first people of france.
there is not a week but some one or others are asking me, with the most important periphrases why your Exellency does not Come to france; I never answer the first question, but on the recidivation of the Examiner, I answer allways by a Sentence of mine, viz., perfect great men love to be among wise people and then I turn about, not without Scratching a little my head, as a token of my Sorrow to have not the privilege of perfect great men—we are allways Expecting the promotion, at which time I will be myself at the head of a handsome regiment of chasseurs half horses, half infantery; but, dear general, who shall be at the head of the whole of us; good god, Sir, when this thought come in to my head, I regret some of our handsome french women had not some ten year ago a private conference with your Exellency; the fruits of such conference might have been a good general now; but as things are going this way, our embition must confine itself to have children who can well carry the fire-lock and kill as fast as they can.
there is no mention of war at present, in this country but that perpetual one which rich people make to the poors; the former have more Succe’s than ever, & I who insist allways on knowing the why of things, I have found out that having added to their natural power the art of steeling, which they are at hand to do with much more perfection than the poors to whom the right of robbery seem naturally more allowed, they Squeeze the very soul of thoses last, who after having dropt all her bloud in their pockets drop down herself & never move again.
I have Just wrote to Congress for the payement of the interest of the sums due to us—last year it has been payed with punctuality; but this year, far from punctuality, it is not payed at all; I

hope that my lettre to Congress will have at least that effect of reminding them their engagement with us; & I have that great Confidence in them, to believe that nothing else is Nécéssary to bring in activity their princples of honour as representatives of the first republique of the world and zealous lovers of the reputation & interest of their Country—if with Conveniency to you, your Exellency Could mention the matter to that hoble Body, I do not doubt but it would have a very favorable effect. permit, me dear general, to request here Madame Washington to accept the homage of my best respect—I have the honor to be with the highest degree of that sentiment your Exellency’s Most obedt hble servant

Armand Mqs de la Rouerie

